El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La corte de distrito, después de celebrar la vista en nn re-curso de habeas corpus, ordenó la excarcelación del peticio-nario por los siguientes fundamentos:
Primero, porque la sentencia no especificaba el delito.
Segundo, porque el acusado no estuvo presente ni durante el juicio ni en el momento de dictarse sentencia.
*46Tercero, porque la cédula de citación era defectuosa.
El acusado había sido juzgado y convicto por una corte municipal, y el segundo de los tres fundamentos enumerados por el juez de distrito constituyó la única base de la petición.
La parte pertinente de la sentencia en cuestión lee como sigue:
“La corte, luego de declarar culpable a este acusado del delito arriba expresado, dicta sentencia condenando a Sergio León Lugo a la pena de un mes de cárcel y costas. ’ ’
“El delito arriba expresado” se refería al de portar armas prohibidas, según se exponía en relación con el número y tí-tulo de la causa que aparecía en la misma página, precediendo inmediatamente la sentencia. La referencia específica al de-lito que se hizo en la sentencia identifica razonablemente el delito por el cual fué convicto el acusado. Difícilmente po-dría recomendarse ésta como un modelo de sentencia, pero no es tan defectuosa que justifique la excarcelación del peticio-nario a virtud del recurso de habeas corpus.
El inciso 4 del artículo 29 del Código de Enjuiciamiento Criminal, según fué enmendado en 1925, leyes de ese año, página 765, lee, en parte, así:
“Tanto la celebración del juicio como el acto de dictar sentencia se liarán en presencia del acusado; Disponiéndose, que podrá el acu-sado ser dispensado de ese requisito en aquellos delitos que por su naturaleza no impliquen una mente perversa o depravación moral (mala probibita) en dicho acusado, cuando fuere (re) presentado por abogado y éste se hallare presente en ambos momentos. ’ ’
Cuando la corte municipal iba a celebrar la vista del caso seguido contra León Lugo, y se disponía a llamar al acusado ausente, dos letrados anunciaron que representaban al acu-sado. Ellos entonces renunciaron expresamente a la lectura de la denuncia e hicieron la alegación de inculpabilidad. Re-presentaron activamente al acusado durante el juicio, y al terminarse el mismo, argumentaron y sometieron el caso. *47Entonces se dictó sentencia. El juez municipal interpretó la conducta de los letrados como nna súplica de que se excu-sara al acusado, quien también era abogado, de estar presente •durante el juicio y en el momento de dictarse sentencia. •Creemos que el juez municipal actuó acertadamente en cuanto .a esto. De la prueba en conjunto se desprende razonable-mente que él no hubiera procedido a celebrar el juicio en •ausencia del acusado, si en ese momento psicológico sus com-pañeros de profesión no hubiesen manifestado voluntaria-mente que representaban al acusado. Los abogados del acu-sado, al frustrar el esfuerzo de hacer que él compareciera en persona, renunciaron a su derecho a estar presente durante ■el desenvolvimiento del juicio, así como en el momento de dictarse sentencia. Podría surgir una cuestión distinta en •caso de que mediara algún tiempo entre el momento de ter-minar el juicio y el de dictar sentencia.
La cédula de citación se titula “El Pueblo de Puerto Rico versus Sergio León Lugo.” Ya dirigida, a nombre de El Pueblo de Puerto Rico, al acusado y a varios testigos que :se designan por sus nombres y direcciones, y continúa como sigue:
“POR LA PRESENTE SE REQUIERE A USTED PARA QUE COMPAREZCA ante esta Hon. Corte Municipal del Distrito Judicial Municipal de Ponce, Puerto Rico, en el edificio de la Corte en Castillo, el día 17 de noviembre de 1928 a las 9 :00 de la mañana, como testigo acusado y test, (sie.) en un proceso criminal instituido por ‘El Pueblo de Puerto Rico ’ contra Sergio León Lugo por portar armas, y si usted no ■comparece se le considerará culpable de desacato a la Corte.”
El original no está ante nos, y la copia sugiere una forma impresa llenada descuidadamente y sin la eliminación de ciertas palabras que pudieron haber sido tachadas. El do-cumento no es tan fatalmente defectuoso que induzca a error al acusado, quien además es un abogado en ejercicio, o que justifique su excarcelación por la teoría de que la corte sen-tenciadora carecía de jurisdicción.

Debe revocarse la sentencia recurrida.